Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-8, filed 7/29/21, with respect to the claims have been fully considered and are persuasive. The 103 rejections and objections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 11, 12, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 11, the prior art discloses a contact function-equipped multichannel charge/discharge power supply for performing charge/discharge testing of secondary batteries, the contact function-equipped multichannel charge/discharge power supply comprising: a casing, into which a plurality of the secondary batteries are carried in a tray in a state where the secondary batteries are arranged longitudinally and laterally in lines at regular intervals in a plan view of the tray, first and second charge/discharge probes respectively connected to positive and negative electrodes of the secondary batteries and first and second voltage-measurement probes respectively connected to the positive and negative electrodes of the secondary batteries; charge/discharge means each provided for each of the secondary batteries, each of the charge/discharge means being connected to a pair of the first and second charge/discharge probes; the prior art fails to disclose the further inclusion of the combination of substrates, each of the substrates extending longitudinally in the plan view of the tray for each line of the secondary batteries arranged longitudinally in the plan view of the tray, the substrates being 
Dependent Claims 12, 15, and 16 are allowed for their dependence upon allowed independent Claim 11. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859